Citation Nr: 0820221	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-38 736	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left (minor) sternoclavicular joint strain..

2.  Entitlement to a rating in excess of 10 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to August 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
noncompensable rating for the left shoulder disability and a 
10 percent rating for the low back disability.  In July 2005 
a hearing was held before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is associated with the 
claims file.  A November 2005 rating decision increased the 
rating for the left shoulder disability to 10 percent, 
effective November 21, 2003 (the date of claim for increase).  
Because the rating is less than the maximum provided under 
the applicable criteria (and since the veteran has not 
expressed satisfaction with the rating), it does not 
represent a complete grant of the benefit sought, and the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In July 2006 the veteran submitted additional evidence with a 
waiver of RO initial consideration.

The matter of the rating for low back strain is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

The veteran's left (minor) sternoclavicular joint strain is 
manifested by abduction limited to 85 degrees (approximately 
at the shoulder level); ankylosis, limitation of motion to 25 
degrees from the side or ankylosis is not shown.  


CONCLUSION OF LAW

A 20 percent rating is warranted for the veteran's left 
sternoclavicular joint strain.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic 
Codes (Codes) 5201, 5203 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A December 2003 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claim and advised him of his and VA's responsibilities in the 
development of the claim.  This letter also advised him to 
submit relevant evidence in his possession.  While he was not 
provided prior notice regarding effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
he is not prejudiced by the lack of such notice, as the 
instant decision does not address any effective date matters.  

As noted, this decision addresses a claim for an increased 
rating.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in 
such cases requires that VA notify the claimant that, to 
substantiate such a claim (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The December 2003 VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
finds that such procedural defect does not constitute 
prejudicial error because the record reflects that the 
veteran has substantially complete actual knowledge of any 
information mandated by the notice requirements which was not 
included in the notice provided, and had ample opportunity to 
meaningfully participate in the adjudicatory process; he has 
understood what is needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Specifically, the veteran's statements at the January 2004 VA 
examination, in testimony at the July 2005 DRO hearing, and 
in an April 2006 statement reflect actual knowledge of the 
applicable rating criteria, and the descriptions he provided 
regarding the effect the disability has on his employability 
and daily life indicate an awareness on his part that such 
information is pertinent in substantiating a claim for a 
higher rating.  Significantly, the Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
the claim.  Id., at 48, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  Finally, the March 2004 and November 
2005 rating decisions include discussions of the applicable 
rating criteria, and the criteria were set forth in further 
detail in the November 2005 statement of the case (SOC).  As 
the veteran has either received or exhibited actual knowledge 
of all critical information mandated by the notice 
requirements, and has had ample opportunity to respond and/or 
supplement the record after notice was given, he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it otherwise alleged.
Regarding VA's duty to assist, all pertinent identified 
treatment records are associated with the veteran's claims 
file, and VA has arranged for him to be examined.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

II.  Legal Criteria, Factual Background and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In every instance where the schedule does 
not provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation will be assigned when the requirements for 
a compensable rating are not met.  38 C.F.R. § 4.31.
Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  On close review of the entire record the Board found 
no distinct period during which the criteria for the next 
higher (20 percent) rating for a left shoulder disability are 
met.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability of the shoulders/arms is rated under 38 C.F.R. 
§ 4.71a, Codes 5200-5203.  As the veteran's service connected 
left sternoclavicular joint is already rated 10 percent 
(under Code 5203) the focus is on those criteria that provide 
for a rating in excess of 10 percent. 

The veteran's left upper extremity is his minor extremity.  
See 38 C.F.R. § 4.69 [a distinction is made between major 
(dominant) and minor  musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

Under Code 5203 (for impairment of scapula or clavicle) 
(ratings for minor and major extremities are identical) a 10 
percent rating is assigned for malunion or nonunion without 
loose movement.  A 20 percent rating requires nonunion with 
loose movement or dislocation.  The disability may also be 
rated on impairment of function of the contiguous joint.  

Code 5202 provides for rating impairment of other anatomical 
segment of the shoulder (the humerus), and does not apply.

Under Code 5201 (for limitation of arm motion), the minimum 
compensable rating of 20 percent requires limitation at 
shoulder level (either extremity).  Limitation of motion to 
midway between the side and shoulder level warrants a 20 
percent evaluation in the minor extremity.  Limitation of 
motion to 25 degrees from the side warrants a 30 percent 
evaluation for the minor extremity.  38 C.F.R. § 4.71a. 

Code 5200 provides for rating based on ankylosis of the 
shoulder.  

Normal range of motion of the shoulders is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an  
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's SMRs show that he was involved in an automobile 
accident in service.  In his initial claim for VA benefits, 
he alleged that he sustained a left shoulder injury at the 
time.  

On initial VA examination in January 1972, the veteran 
complained of pain (particularly upon lifting heavy objects) 
and clicking at the left sterno-clavicular joint.  On 
examination there was no deformity, and range of left 
shoulder movement was full.  Crepitus was noted in the serno-
clavicular joint upon movement.  Strain, left sterno-
clavicular joint was diagnosed.  

A February 1972 rating decision awarded service connection 
for strain, left sternoclavicular joint, rated 0 percent 
under Codes 5010-5203.   

The veteran's claim for increase was received in November 
2003.  

On January 2004 VA examination the veteran complained of 
discomfort on range of motion extremes, and when lifting 
heavy objects 9heavier than 35 pounds).  Range of motion 
studies revealed adduction to 180 degrees, and external 
rotation to 90 degrees.  The examiner noted that no range 
limitation were elicited secondary to pain, fatigability, 
lack of endurance or incoordination.  

On evaluation by a private orthopedic surgeon, A.S.W., M.D., 
in June 2004 record, it was noted that the veteran had full 
unrestricted circumduction and range of motion of the left 
shoulder without any impingement or instability, and that his 
shoulder joints appeared to be symmetrical, and with good 
muscle mass.  

On September 2005 VA examination, range of motion studies 
revealed left shoulder flexion to 125 degrees, extension to 
45 degrees, abduction to 85 degrees, internal rotation to 85 
degrees and external rotation to 70 degrees.  The examiner 
noted that there was a left sternoclavicular joint strain 
secondary to an old fracture of the left clavicle.  
Functional impairment was described as moderate; there was no 
fatigability or incoordination; and mild giveaway weakness.  
It was noted that X-rays of both sterno-clavicular joints 
were normal. 

When the RO increased the rating of the veteran's left 
shoulder disability to 10 percent, it was done under Code 
5203, which provides a 10 percent rating for malunion or 
nonunion without loose movement.  The next higher rating (20 
percent) nonunion with loose movement or dislocation.  As 
neither dislocation nor nonunion is shown (X-rays of the 
shoulder have been normal), a 20 percent rating under Code 
5203 is not warranted.  

The veteran's shoulder disability may alternatively be rated 
under Code 5201.  Significantly, VA examination in September 
2005 found that abduction (lifting from the side) of the left 
shoulder was only to 85 degrees (shoulder level is 90 
degrees).  This finding entitles the veteran to a 20 percent 
rating under Code 5201.  

The Board has also considered whether a rating in excess of 
20 percent might be in order.  Under Code 5201, a 30 percent 
rating for the minor shoulder requires limitation of motion 
to 25 degrees from the side.  Clearly such limitation is not 
shown.  20 percent is the maximum rating under Code 5203.  
And as the veteran's service connected left shoulder 
disability does not encompass impairment of humerus, and 
ankylosis of the left shoulder is not shown, a rating in 
excess of 20 percent under alternate criteria for rating 
shoulder disability is not warranted.  


ORDER

A 20 percent rating is granted for the veteran's left 
sternoclavicular joint strain, subject to the regulations 
governing payment of monetary awards.  


REMAND

At the outset, it is noteworthy (in light of the arguments by 
the veteran's representative in May 2008 correspondence) that 
because the instant claim for increase was received in 
November 2003 (after the September 26, 2003 regulations were 
in effect) the claim may only be considered under the current 
criteria for rating disabilities of the spine (and not also 
alternatively under the criteria previously in effect).

The veteran stated in April 2006 that his low back disability 
has increased in severity since he was last examined by VA in 
August 2005.  In light of the allegation and that it is now 
almost 3 years since that examination took place, another 
examination to determine the current severity of the low back 
disability is indicated.  

Furthermore, the veteran report he was scheduled to be seen 
at VA in May, possibly for an MRI of his spine. This suggests 
that there are pertinent VA treatment records outstanding.  
Any such records are constructively of record, and likely 
pertinent, and must be secured.  

Furthermore, as noted, during the pendency of this appeal, 
the U. S. Court of Appeals for Veterans Claims (Court) 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).  The Court held, in essence, that the Secretary must 
notify the claimant that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; how disability ratings are 
assigned; general notice of any diagnostic code criteria for 
a higher rating that would not be satisfied by evidence of a 
noticeable worsening of symptoms and effect on functioning 
(such as a specific measurement or test result); and examples 
of the types of medical and lay evidence the veteran may 
submit to support an increased rating claim.  Since the 
veteran has not received notice that is wholly Vazquez-
compliant, and since the case is being remanded anyway, the 
RO will have the opportunity to correct any notice 
deficiencies.

Finally, also as noted where entitlement to compensation has 
already been established and increase in disability is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
staged ratings may be appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and afford him adequate 
opportunity to respond.  

2.  The RO should secure for the record 
copies of complete clinical records of all 
VA treatment the veteran has received from 
May 2006 to the present.

3.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's service 
connected low back disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies should 
be completed; the studies should 
specifically include range of motion 
studies of the thoracolumbar spine.  All 
symptoms and functional limitations due to 
the service-connected low back disability 
should be described in detail, and the 
examiner should explain the rationale for 
any opinions given.

4.  The RO should then readjudicate the 
matter of the rating for the veteran's 
service connected low back disability 
(strain).  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


